Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 9,279,429. Fig. 10 of the prior art shows scroll expansion area comparison between logarithmic scroll and an inversed circular expansion (ICE) scroll. The expansion area of the ICE scroll is larger than that of the logarithmic scroll at the scroll angle between approximately 100º - 200º and between approximately 250º - 300º; wherein these two ranges correspond to the extended portions of claim 1. However, these scroll area expansions do not translate to the distance L1 being greater than the distance L2 in the circumferential wall corresponding to a region between the two extended portions; wherein the distance L1 between an axis of the rotational shaft and the circumferential wall of the ICE scroll, and L2 being the distance between the axis of the rotational shaft and the standard or logarithmic scroll.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Watanabe et al. (8,075,262), Harman (7,488,151) and Na (6,273,679) are cited to show different blowers having spiral scrolls. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745